UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:January 2, 2011 OR [] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number 1-10233 MAGNETEK, INC. (Exact name of Registrant as specified in its charter) DELAWARE 95-3917584 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) N49 W13650 Campbell Drive Menomonee Falls, Wisconsin53051 (Address of principal executive offices) (262) 783-3500 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] The number of shares outstanding of Registrant’s Common Stock, as of February 1, 2011, was 31,311,609 shares. Table of Contents FISCAL YEAR 2-Q TABLE OF CONTENTS FOR THE QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED JANUARY 2, 201 MAGNETEK, INC. Part I.Financial Information Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures Part II.Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults upon Senior Securities Item 4. Removed and Reserved Item 5. Other Information Item 6. Exhibits Signatures Table of Contents PART I.FINANCIAL INFORMATION Item 1 – Financial Statements MAGNETEK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share data, unaudited) Three Months Ended (13 Weeks) (13 Weeks) January 2, December 27, Net sales $ $ Cost of sales Gross profit Operating expenses: Research and development Pension expense Selling, general and administrative Income (loss) from operations ) Non-operating income: Interest income - (6 ) Income (loss) from continuing operations before income taxes ) Provision for income taxes 15 Income (loss) from continuing operations ) Loss from discontinued operations, net of tax ) ) Net income (loss) $ $ ) Earnings per common share Basic and diluted: Earnings (loss) from continuing operations $ $ ) Loss from discontinued operations $ ) $ ) Net income (loss) $ $ ) Weighted average shares outstanding: Basic Diluted See accompanying notes Table of Contents MAGNETEK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share data, unaudited) Six Months Ended (27 Weeks) (26 Weeks) January 2, December 27, Net sales $ $ Cost of sales Gross profit Operating expenses: Research and development Pension expense Selling, general and administrative Income (loss) from operations ) Non-operating income: Interest income (1 ) ) Income (loss) from continuing operations before income taxes ) Provision for income taxes Income (loss) from continuing operations ) Loss from discontinued operations, net of tax ) ) Net income (loss) $ $ ) Earnings per common share Basic and diluted: Earnings (loss) from continuing operations $ $ ) Loss from discontinued operations $ ) $ ) Net income (loss) $ $ ) Weighted average shares outstanding: Basic Diluted See accompanying notes Table of Contents MAGNETEK, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands) January 2, June 27, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment Less: accumulated depreciation Net property, plant and equipment Goodwill Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Current portion of long-term debt 3 4 Total current liabilities Pension benefit obligations, net Long term debt, net of current portion 6 - Other long term obligations Deferred income taxes Commitments and contingencies Stockholders’ deficit Common stock Paid in capital in excess of par value Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes Table of Contents MAGNETEK, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands, unaudited) Six Months Ended (26 Weeks) (27 Weeks) December 27, January 2, (restated) Cash flows from operating activities Net income (loss) $ $ ) Loss from discontinued operations Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation Amortization 27 26 Stock based compensation expense Pension expense Deferred income tax provision Changes in operating assets and liabilities ) Cash contribution to pension fund ) ) Net cash provided by (used in) operating activities - continuing operations ) ) Net cash provided by (used in) operating activities - discontinued operations ) ) Net cash provided by (used in) operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Net cash provided by (used in) investing activities - continuing operations ) ) Net cash provided by (used in) investing activities - discontinued operations - - Net cash provided by (used in) investing activities ) ) Cash flow from financing activities: Proceeds from issuance of common stock Principal payments under capital lease obligations (3
